Citation Nr: 0027195	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98 18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased rating for a dysthymic 
disorder, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

4.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling.

5.  Entitlement to an increased rating for a skin condition, 
currently rated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1980, and from December 1980 to March 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision that denied service connection 
for a cervical spine disability including arthritis, and 
denied increased ratings for a dysthymic disorder (then rated 
10 percent), hypertension (rated 10 percent), and a skin 
condition (rated 10 percent).  This case also comes to the 
Board from an October 1998 RO decision that denied increased 
ratings for left ear hearing loss (rated 0 percent) and 
headaches (rated 10 percent).  In May 2000 the RO increased 
the rating for a dysthymic disorder to 30 percent; the appeal 
for a higher rating for this condition continues.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a disability of 
the cervical spine.

2.  The veteran's dysthymic disorder is productive of 
occupational and social impairment with no more than 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
symptoms.

3.  The veteran's hypertension is manifested by diastolic 
pressure less than 110, and systolic pressure less than 200.

4.  The veteran's headaches are manifested by episodic 
nonprostrating attacks, and he does not have migraine 
headaches with more than characteristic prostrating attacks 
averaging one in two months over the last several months.

5.  The veteran's skin condition (eczema with tinea pedis and 
a history of psoriasis) is currently manifested by some 
eczema of the hands and behind both ears, and tinea of the 
left foot and toenails.  The condition does not result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

6.  The service-connected left ear hearing loss is currently 
manifested by auditory acuity level I; hearing in the right 
ear is non-service-connected and is normal.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability of the 
cervical spine is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 30 percent for a 
dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. 38 C.F.R. § 4.130, Code 9433 (1999).

3.  The criteria for a rating in excess of 10 percent rating 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Code 7101 (1999).

4.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

5. The criteria for a rating in excess of 10 percent for a 
skin condition have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

6.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from October 
1972 to April 1980 and from December 1980 to March 1993.  His 
service medical records note the conditions which are 
currently service connected.  The service records do not show 
a cervical spine disability including arthritis.  On the 
veteran's February 1993 service retirement examination, 
objective clinical evaluation of his neck and spine was 
normal.

In April 1993 the veteran filed a claim for service 
connection for a number of conditions but did not mention a 
cervical spine problem.  On a June 1993 VA joints 
examination, the veteran denied any joint problem other than 
his thumb.  On a June 1993 VA neurological examination, the 
diagnosis was migraine headaches and there were no findings 
of a cervical spine problem.

The first medical evidence of a cervical spine disorder is 
from 1997.  The veteran was admitted to the VA Medical Center 
(VAMC) in Beckley, West Virginia in June 1997 for complaints 
of headaches.  It was noted that he had acute mastoiditis.  
It was reported that that he had had a left ear infection in 
service and had a myringotomy tube for his ear infection in 
1989.  It was also reported that he had a past history of 
degenerative joint disease of the cervical spine with 
compression between C4 and C5.  The diagnoses were chronic 
mastoiditis, hypertension, degenerative joint disease of the 
neck, and migraine headaches.  During the admission his pain 
and tenderness went down and at discharge it was noted he was 
referred for outpatient care for migraines, mastoid pain, and 
degenerative joint disease of the neck.

The veteran was evaluated for depression at the VAMC in 
November 1997.  He reported that he was stressed out because 
his wife had been diagnosed with cancer.  He denied seeing a 
psychiatrist before.  He reported that he was not working, 
but collecting disability benefits.  Mental status 
examination noted his mood was anxious to depressed and he 
had a constricted affect.  He was oriented, and his memory 
was fair.  He had impaired concentration, but good insight 
and judgment.  The psychiatric diagnosis was dysthymic 
disorder, rule out major depression.  His GAF score was 60.  

The veteran underwent tympanoplasty and tube insertion of the 
left ear at the VAMC in November 1997.

The veteran was seen at the VA orthopedic and mental health 
clinics in December 1997.  At the mental health clinic, it 
was noted that that he was sleeping better since he had 
started taking psychotropic medication.  The psychiatric 
diagnosis was major depression and generalized anxiety 
disorder.  His GAF score was 60.  At the orthopedic clinic, 
he reported that he had had muscle spasms of the left side of 
his neck for about 6 months.  X-rays showed extensive 
degenerative joint disease especially of C3-4-5.  He did not 
remember any accidents or injuries and reported no previous 
history of similar symptoms.  He reported some occasional 
weakness and paresthesia into his hands that the doctor said 
would be attributed to cervical spine changes.

On a December 1997 report of a VA psychosocial history, the 
veteran reported that he experienced (unspecified) medical 
problems every day.  He reported serious problems getting 
along with family members, and that he had been bothered 
considerably by psychological or emotional problems for the 
last month.

At the VA mental health clinic in January 1998, the veteran 
reported continuing difficulty coping with a devastating 
illness in his family.  

In February 1998 the veteran filed a claim for service 
connection for a cervical spine condition  including a 
claimed problem with his 5th vertebra.  The veteran's current 
increased rating claims were filed in and after February 
1998.

In February 1998 a VA social worker reported that the veteran 
had better control of his anger.  His affect was appropriate, 
and his speech was normal and unstressed.  His GAF score was 
75.  A mental health clinic record on the same day noted the 
veteran was doing better on his psychiatric medication, but 
was still having trouble sleeping.  The veteran reported that 
he was taking care of his sick wife, that he was not as 
depressed, and that things had improved in his mood.  On 
mental status examination, he was somewhat anxious with a 
constricted affect.  He was calm, oriented, and had normal 
speech, memory, and judgment.  The diagnosis was major 
depression and anxiety disorder.  His GAF score was 62.  He 
was advised to continue counseling and return in 3 months.

At a VA medical clinic in May 1998 the veteran reported that 
he had chronic neck pain and had had multiple injuries to the 
neck and head while in the military service.  The diagnosis 
was degenerative joint disease of the cervical spine.

At the VA mental health clinic in May 1998, the veteran 
reported that he was having financial difficulties and was 
under a lot of pressure because of his wife's illness and his 
physical illness.  On mental status examination he was 
anxious with a constricted affect.  He was oriented and had 
normal speech and intact memory and judgment.  The diagnosis 
was major depression and anxiety disorder.  His GAF score was 
60.

In statements received in July 1998, the veteran said that he 
was told that the arthritis in his neck had been progressing 
for several years and would progress and make his migraines 
worse.  He said he was on increased medications for high 
blood pressure and that his medications caused him to be 
sleeping and interfered with potential employment.  

On an August 1998 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 1,000, 2,000, 3,000 and 4,000 hertz as 25, 10, 
20, and 20 respectively, in the left ear (for an average of 
18.75).  His Maryland speech recognition score was 96 percent 
correct in the left ear.  It was noted that that testing was 
within normal limits in the right ear and showed mild 
conductive loss in the left ear.  The examiner stated that 
the results were consistent with previous pathology in the 
left middle ear.

On an August 1998 VA cardiovascular examination, it was noted 
that that the veteran was on anti-hypertensive medication.  
His blood pressure readings were 134/100, 130/82, and 142/94.  
The diagnoses included chest pain of unknown etiology for 1 
month, hypertension, generalized anxiety disorder, 
degenerative joint disease of the cervical spine, and 
migraine headaches.

On an August 1998 VA neurological examination, the veteran 
claimed he had migraine headaches since 1978.  The examiner 
noted that the veteran claimed he had headaches daily with 
blurring of vision and photophobia.  He complained of 
recurrent neck pain since 1992.  He reported that he had had 
to stop working as a welder because of headaches.  His blood 
pressure was 150/90.  Following the physical examination, the 
diagnoses were chronic headaches, probably tension headaches; 
chronic cervical strain; and generalized anxiety disorder.

On an August 1998 VA psychiatric examination, the veteran 
said he felt nervous, anxious, and edgy.  He reported that he 
some episodes of depression and felt under stress because of 
his wife's illness.  Mental status examination showed he was 
rather tense, anxious, and edgy.  There did not appear to be 
any significant depression.  He was oriented.  Memory and 
recall were intact.  The impression was dysthymic disorder.  
His GAF score was 70.  The examiner commented that the 
veteran's problems with recurrent depression appeared to be 
related to situational factors, including his wife's illness, 
his son, and his medical problems.  His psychiatric 
symptomatology was mild and tended to interfere with social 
and industrial impairment only occasionally.  

The veteran was at the VA mental health clinic later in 
August 1998.  It was reported that that he was seeing a 
counselor for one-on-one therapy.  The veteran reported that 
he still had a stressful situation with his wife's illness 
and was having trouble sleeping.  On mental status 
examination it was noted that his mood was euthymic with 
appropriate affect.  The diagnosis was a dysthymic disorder 
with adjustment disorder secondary to physical and 
situational factors.  The GAF score was 62.

Outpatient treatment records through March 2000 from a VA 
social worker note the veteran was receiving supportive 
counseling for adjustment reaction and depression.  His GAF 
score was consistently reported as 60 until June 1999, except 
in November 1998 when it was noted to be 55 to 60.  From June 
1999 on his GAF score was consistently reported to be 65, 
except in December 1999 when it was 60.  Generally the VA 
outpatient treatment records do not note blood pressure 
readings or reference any complaints of headaches.  In August 
1999 it was reported that he still had migraine headaches, 
but that medication was working.  After August 1999 there are 
no further references to headaches until December 1999 when 
it was noted that that he had a migraine headache the day 
before.

On a March 2000 VA audiological examination, testing revealed 
that pure tone decibel thresholds were recorded at 1,000, 
2,000, 3,000 and 4,000 hertz as 30, 5, 15, and 25 
respectively, in the left ear (for an average of 18.75).  His 
Maryland speech recognition score was 94 percent correct in 
the left ear.  The examiner indicated that that testing was 
within normal limits in the right ear and showed normal to 
mild conductive loss in the left ear.  

On a March 2000 VA neurological examination, the veteran 
claimed that he had headaches about once a week, and that 
with severe headaches he had nausea and vomiting associated 
with blurring of vision and photophobia.  His blood pressure 
was 150/100.  Examination showed no focal neurological 
deficit.  Following the examination the impression was 
chronic headaches, probably a mixture of migraine and tension 
headaches.  

On a March 2000 hypertension examination, it was noted that 
the veteran had had trouble controlling his high blood 
pressure over the years.  He was currently on anti-
hypertensive medication.  His blood pressure readings were 
151/108, 145/102, and 156/102.  The diagnoses were 
hypertension, poorly controlled with medications, and 
hypercholesterolemia.

On a March 2000 VA skin examination, the veteran complained 
of an itching rash of the hands and left foot, and he said 
lotion he had previously been prescribed had not helped.  
Examination showed scaly areas of dermatitis of the hands and 
behind each ear, and scaly dermatitis on the bottom of the 
left foot on the 3rd-4th toe web and deformed and discolored 
toenails.  Diagnoses were nummular eczema of the hands and 
ears, and tinea pedis of the left foot with onychomycosis.  
Medication was prescribed. 

On March 2000 VA psychiatric examination, the veteran 
reported that he had been receiving VA outpatient treatment 
for several years.  He complained of depression anxiety, and 
agitation, and said that he was worried about his wife's 
illness.  On mental status examination, his affect was 
dysphoric.  Insight into his general problems seemed to be 
fair.  The diagnoses were dysthymic disorder, and adjustment 
disorder with an anxious and depressed mood secondary to 
physical illness and situational factors.  His GAF score was 
65-70.  The examiner commented that the veteran needed 
additional psychiatric outpatient treatment.

Additional VA outpatient records from the mental health 
clinic note complaints and findings similar to earlier 
reports.  In April 2000 the diagnoses were recurrent major 
depression and chronic adjustment reaction secondary to 
situational factors.  His GAF score was 60.






II.  Analysis

A.  Service connection for a cervical spine disorder.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including degenerative joint disease, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The threshold question is whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
for service connection is well grounded, meaning plausible.  
If he has not presented such evidence, there is no duty on 
the part of the VA to assist him with his claim, and it must 
be denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136 (1994).  For his claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations. Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

In this case the service medical records do not show any 
cervical spine pathology and the service retirement 
examination was negative for such problem.  The veteran 
retired from active duty in 1993.  Early post-service medical 
records, including 1993 VA neurological and orthopedic 
examinations, do not suggest any cervical spine pathology.  
The first medical evidence of a neck or cervical spine 
problem is from June 1997 when it was noted that that the 
veteran had degenerative joint disease (arthritis) of the 
cervical spine; in December 1997, he gave a history of having 
neck symptoms for the past 6 months.  There is no medical 
evidence of a cervical spine disorder, including arthritis, 
during service or within the first year after service.  

The veteran's own statements as to the cause of his cervical 
spine disorder do not serve to make his claim well grounded 
since, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board also notes that 
some recent medical records contain a recitation of the 
veteran's history of neck pain starting during service.  The 
mere reiteration of the veteran's self-reported and 
unsubstantiated lay history of having a skin condition since 
service does not constitute competent medical evidence of 
causality for a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993).

The veteran has not submitted evidence of a cervical spine 
disorder in service.  Nor has he submitted competent medical 
evidence to link his current cervical spine disorder, first 
shown years after service, with his active duty.  Under such 
circumstances, his claim for service connection for a 
cervical spine disorder is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Increased ratings 

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with these claims.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the more recent 
evidence is generally the most relevant in an increased 
rating claim, as the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Dysthymic disorder

A 30 percent rating is assigned for a dysthymic disorder (or 
other mental disorder) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9433 (1999).

The veteran has been receiving VA outpatient counseling over 
the last several years primarily for his emotional problems, 
which appear to be in large part associated with situational 
family factors.  His GAF score has mostly been in the 60-65 
range, and the last VA psychiatric rating examination noted a 
GAF of 65-70.  These scores represent mild to moderate 
symptoms and mild to moderate difficulty in social or 
occupational functioning.  The VA examiner in 1998 noted 
specifically that his psychiatric symptomatology was mild and 
tended to interfere with social and industrial impairment 
only occasionally.

The evidence shows occupational and social impairment with no 
more than occasional decrease in work efficiency or  
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood and anxiety; 
and such is to be rated as no more than 30 percent.  The 
medical evidence, including the VA examinations, shows none 
of the symptoms listed as typical of a 50 percent disability.  
The extent of symptoms and the associated occupational and 
social impairment, as required for a 50 percent rating, are 
not demonstrated.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for a dysthymic 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Hypertension 

A 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  For a higher rating of 
20 percent, there must be diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Code 7101 (1999).

The veteran has had difficulty obtaining good control of his 
hypertension even with medications.  However, the recently 
recorded blood pressure readings (including at the 2000 VA 
examination) do not reveal diastolic pressure readings 
predominantly 110 or more or systolic pressures predominantly 
200 or more, as required for a higher rating.  Rather, the 
recent blood pressure readings and the veteran's use of 
medication for hypertension supports the current 10 percent 
rating.  

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim for a higher rating for 
hypertension, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


3.  Headaches 

The veteran's headaches are rated 10 percent under the rating 
code for migraine.  38 C.F.R. § 4.124a, Code 8100.  Under 
Code 8100, a 10 percent rating is warranted for migraines 
with characteristic prostrating attacks occurring on average 
once every two months over the last several months.  A 30 
percent rating is assigned when there are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.

The medical records show the veteran has been seen on a 
regular basis for supportive counseling and for other medical 
problems; on these occasions it has only rarely been recorded 
that he was afflicted by headaches, much less prostrating 
headaches.  In August 1999 it was reported that he still had 
migraine headaches, but that medication was working, and 
after August 1999 there were no further references to 
headaches until December 1999 when it was noted that that he 
had had a migraine headache the day before.  He has had 
recent neurological examinations by the VA in 1998 and 2000 
for rating purposes, and while he reported that he was having 
migraines, the examiner identified the headaches as tension, 
not migraine, headaches on the 1998 compensation examination, 
and as a combination of migraine and tension headaches on the 
2000 neurological examination.  

The extensive outpatient treatment records in this case 
including contain almost no reference to headaches, much less 
migraine headaches, and given the assessments by VA 
neurologists, it is questionable whether all of the veteran's 
headaches are migraine.  Even if they are migraine, the 
evidence does not show characteristic prostrating attacks 
which occur on an average of more than once in 2 months over 
the last several months, and thus a rating higher than 10 
percent is not permitted under Code 8100.

The Board has considered all other potentially applicable 
diagnostic codes.  As a point of reference, purely subjective 
complaints of headache are rated as no more than 10 percent 
elsewhere in the rating schedule, even when recognized as 
symptomatic of brain trauma (Diagnostic Code 8045) or 
cerebral arteriosclerosis (Diagnostic Code 8046).

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected headaches.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Skin condition

The veteran is currently assigned a 10 percent rating for a 
skin condition described as eczema with tinea pedis and a 
history of psoriasis.  Such condition is rated under the 
criteria for eczema as found in 38 C.F.R. § 4.118, Code 7806.  
Under this code, a 10 percent rating is assigned for eczema 
when there is exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned when there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  

At the latest VA skin examination in 2000, the veteran was 
noted to have some eczema of the hands and behind both ears, 
and tinea of the left foot and toenails.  An exposed surface 
is involved, but an extensive area is not.  The medical 
records fail to show the skin condition entails constant 
exudation or itching, extensive lesions, or marked 
disfigurement, as required for a rating greater than 10 
percent.

The preponderance of the evidence is against an increased 
rating for the veteran's skin condition.  Thus the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

5.  Left ear hearing loss 

During the pendency of the appeal the regulations pertaining 
to rating hearing loss were revised effective June 10, 1999.  
See 64 Fed.Reg. 25202 (1999).  However, given the audiometric 
findings in the veteran's case, his service-connected left 
ear hearing loss is rated by the same method under both the 
old and new regulations.  See 38 C.F.R. § 4.85 (1998 and 
1999), § 4.86 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendemann v. Principi, 3 Vet. App. 345 (1992).  When hearing 
loss in only one ear is service connected the hearing in the 
non-service-connected ear is taken as normal (level I) unless 
the veteran is shown to be completely deaf in both ears.  See 
38 C.F.R. § 3.383(a); VAOPGCPREC 32-97; and 38 C.F.R. § 
4.85(f) (1999).

The VA audiometric tests in 1998 and 2000 all included test 
results (the average decibel threshold for the four 
frequencies, plus speech discrimination scores) which 
indicate the veteran has level I auditory acuity in the 
service-connected left ear.  See 38 C.F.R. § 4.85, Table VI.  
He is deemed to have auditory acuity numeric designation I in 
the non-service-connected right ear (because he is not shown 
to be completely deaf in both ears).  These numeric 
designations in combination correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Code 6100.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
Application of the rating schedule to the test results 
clearly demonstrates that no more than a noncompensable 
schedular rating is warranted.  

The preponderance of the evidence is against the claim for an 
increase in the noncompensable rating for left ear hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

An increased rating for a dysthymic disorder is denied.

An increased rating for hypertension is denied.

An increased rating for headaches is denied.

An increased rating for a skin condition is denied.

An increased rating for left ear hearing loss is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

